SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): October 21, 2013 KEYUAN PETROCHEMICALS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Nevada 333-124837 45-0538522 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (86) 574-8623-2955 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Copies to: Hunter Taubman Weiss LLP 130 w. 42nd Street, Suite 1050 New York, NY 10036 Tel: 212-732-7184 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01. Other Events On September 17, 2012, the Board of Directors of Keyuan Petrochemicals, Inc. (the “Company”) authorized the repurchase of up to $2 million of its common stock up to $1.50 per share.On December 31, 2012, the Company engaged TriPoint Global Equities LLC (“TriPoint Global”) as its agent to design and execute the stock repurchase program, that complies with the requirements of Rule 10b5-1(c)(1) and Rule 10b-18 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). On April 17, 2013, in connection with the delay in filing the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, the Company decided to temporarily suspend the stock repurchase program until after it filed its Form 10-K for fiscal year 2012. Since the Company is now current with its period filings, our Board of Directors approved on October 21, 2013 that the stock repurchase program shall be resumed, effective immediately. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits Exhibit 99.1 Press Release dated as of October 22, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Keyuan Petrochemicals, Inc. Date: October 22, 2013 By: /s/ Chunfeng Tao Name:Chunfeng Tao Title: Chief Executive Officer
